[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                      FILED
                           ________________________          U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  MARCH 29, 2012
                                 No. 11-11416
                                                                    JOHN LEY
                           ________________________
                                                                     CLERK

                        D.C. Docket No. 1:08-cv-23401-JIC


SYDELLE RUDERMAN,
by and through her Attorney-in-fact, Bonnie Schwartz,
SYLVIA POWERS,
by and through her Attorney-in-fact, Les Powers,
individually and behalf of all others similarly situated,

                                                            Plaintiffs - Appellees,

                                       versus

WASHINGTON NATIONAL INSURANCE CORPORATION,
Successor in Interest to Pioneer Life Insurance Company,

                                                            Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (March 29, 2012)
Before DUBINA, Chief Judge, ANDERSON, and KLEINFELD,* Circuit Judges.

PER CURIAM:


       Washington National Insurance Company appeals the district court’s order

granting attorneys’ fees to Plaintiffs’ counsel in the amount of $1,647,330 and

costs in the amount of $6,923.48. For the reasons stated below, we vacate and

remand.



       A district court’s order awarding attorneys’ fees is reviewed for abuse of

discretion. Gray ex rel. Alexander v. Bostic, 613 F.3d 1035, 1039 (11th Cir.

2010). We have the authority to calculate a fee without remand unless an

evidentiary hearing is required for fact-finding. ACLU v. Barnes, 168 F.3d 423,

431–32 (11th Cir. 1999).



       Florida has adopted the federal lodestar approach. Fla. Patient’s Comp.

Fund v. Rowe, 472 So. 2d 1145, 1150 (Fla. 1985). To reach a lodestar amount,

courts determine the number of hours reasonably spent on the litigation and

multiply that figure by a reasonable hourly rate. Norman v. Hous. Auth. of


       *
          The Honorable Andrew J. Kleinfeld, Senior United States Circuit Judge for the Ninth
Circuit, sitting by designation.

                                               2
Montgomery, 836 F.2d 1292, 1302 (11th Cir. 1988). The party seeking fees “is

responsible for submitting satisfactory evidence to establish both that the

requested rate is in accord with the prevailing market rate and that the hours are

reasonable.” Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996).

When fee documentation is voluminous, an hour-by-hour review is “impractical

and a waste of judicial resources” and an across-the-board percentage cut is

permitted. Loranger v. Stierheim, 10 F.3d 776, 783 (11th Cir. 1994).


      The district court did not abuse its discretion in reducing the billable hours

by 20%, given Plaintiffs’ counsel’s billing practices. The court permissibly used

its own knowledge and experience in choosing a reasonable hourly rate of $375.

See Norman, 836 F.2d at 1303.



      The court applied a 1.5 multiplier to the award. Florida law allows different

multipliers in different circumstances. See Standard Guar. Ins. Co. v. Quanstrom,

555 So. 2d 828, 834 (Fla. 1990). Florida law does not permit a “contingency risk

factor multiplier” where there is no evidence in the record, and the trial court has

not found, that without the enhancement, the plaintiffs would have faced

substantial difficulties finding counsel in the relevant market. Sun Bank of Ocala



                                          3
v. Ford, 564 So. 2d 1078, 1079 (Fla. 1990). The district court here recognized that

Plaintiffs’ counsel “has not argued that this case was undesirable,” and made no

finding that Plaintiffs faced any difficulties in finding counsel. Because no likely

difficulty finding counsel was established, a multiplier was not permissible under

Florida law.



      The figure awarded did not deduct from the billable hours figure the hours

Plaintiffs’ counsel spent litigating the amount of attorneys’ fees to be awarded.

The Florida Supreme Court has held that, with respect to Fla. Stat. § 627.428,

attorneys’ fees incurred for litigating entitlement to fees are recoverable, but fees

incurred for litigating the fee amount are not. State Farm Fire & Cas. Co. v.

Palma, 629 So. 2d 830, 833 (Fla. 1993). We reviewed the time sheets submitted to

the district court, and the number of hours Plaintiffs’ counsel spent contesting the

amount of attorneys’ fees appears to have been 375.6 hours. We subtract 375.6

hours from the 3,601.3 requested billable attorney hours to reach 3,225.7 hours.

The lodestar is then $1,209,637.50. Adding back in the 178.3 paralegal hours at

$125 per hour, reducing by 20%, and applying no multiplier, we arrive at a total

fee award of $985,540.




                                           4
The district court order is therefore VACATED and the case is REMANDED for

an attorneys’ fees and costs award of $985,540 and $6,923.48 respectively.




                                        5